MR. JUSTICE CASTLES:
This is an appeal from an order of the district court of Yellowstone County. The district court determined the amount of inheritance tax due the State of Montana from the beneficiaries of Frank C. Cline, deceased.
The decedent’s gross estate aggregated $378,916.29, $64,761.33 thereof represented proceeds from life insurance policies. Of this, $16,536.29 was payable to named beneficiaries. The balance of the life insurance proceeds, $48,225.04, was made payable to the executor of the estate. Pursuant to R.C.M. 1947, section 91-4406, the respondent excluded from the gross estate insurance proceeds in the amount of $50,000. Thus, the taxability of $48,-225.04 is the only matter in dispute.
Decedent’s personal representatives filed their 3-A report, and petitioned for determination of inheritance tax where they excluded the flat sum of $50,000, and reported the difference, or $14,761.33 only as part of the decedent’s gross estate for inheritance taxation.
After hearing on the matter, the district court made and entered its order determining that the sum of $50,000 was exempt from inheritance tax. The State of Montana through the State Board of Equalization has filed this appeal.
The facts are not in dispute. The one and only question of law is whether or not, pursuant to R.C.M. 1947, section 91-4406, respondents are entitled to exclude from the decedent’s gross estate the amount of $50,000 or the amount of $16,536.29 bring the amount of life insurance payable directly to the decedent’s three children.
*330In an opinion rendered by this court in State v. Midland National Bank of Billings, 132 Mont. 339, 317 Pac. (2d) 880, just rendered, this question is answered.
We held in that ease that R.C.M. 1947, section 91-4406 is a specific statute exempting all insurance proceeds up to $50,000 and taxing insurance proceeds over and above that amount, and that it makes no difference to whom the proceeds are payable, that is, whether named beneficiaries, trustees, or personal representatives of the decedent.
For the reasons stated in that opinion, the order appealed from is affirmed.
MR. CHIEF JUSTICE HARRISON and MR. JUSTICE ANGSTMAN, concur.